Harvey, J.
(dissenting in part): I concur in the judgment as to the Phillips Petroleum Company. It had specifically denied any responsibility on the ground that it was not operating the filling station, and had denied that La Plante, or anyone employed by him, was its agent. I think the evidence of plaintiff was short of establishing any liability as against the corporation. On the other hand, La Plante in his answer admitted he was operating the station. In my judgment the evidence clearly showed negligence on the part of the operator of the station in selling the gasoline, and it was such negligence that injury to someone, or to property, might reasonably have been anticipated. Appellants do not argue the question of the lack of proximate cause. Negligence in this case, and the question of the remoteness of it, were proper questions for the jury. In my judgment the negligence of the defendant La Plante, found by the jury and approved by the trial court, should be affirmed.
Smith, J., joins in the foregoing dissent.